Title: From Thomas Jefferson to Certain Diplomats of the United States, 3 January 1794
From: Jefferson, Thomas
To: Diplomats of the United States



Dear Sir
Philadelphia Jan. 3 1794.

I have the honor to inform you that I have resigned the office of Secretary of state, and that Mr. Randolph late Attorney Genl. of the US. is appointed by the President and approved by the Senate as Secretary of state. He will be so good as to acknolege the receipt of your several  letters not yet acknoleged by me, and will answer in detail such parts of them as may require special answer I beg leave to conclude this last act of my public correspondence with you with very sincere assurances of the great esteem and respect with which I have the honor to be Dear Sir Your most obedt & most humble sevt

Th: Jefferson

